Per curiam. In a petition for rehearing appellant seems to suppose that we intend to hold that any cashier in any^ of appellant’s branch offices is entitled to act for the company and exercise the option contained in the policy. This.is a misapprehension. There is evidence that appellee had been in the habit of relying on statements made by the cashier referred to, .under similar circumstances in previous cases, that he had acted upon the information so given him by said cashier and subsequently received the money, and that this had been the usual course of dealing. The question of fact must be regarded as settled by the verdict, and upon such state of facts appellant should, ,we think, he deemed estopped to deny the authority of the cashier in this particular instance.